UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-172659 State Investors Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 27-5301129 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1041 Veterans Boulevard Metairie, Louisiana (Address of Principal Executive Offices) (Zip Code) (504) 834-9400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. oYes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of June 23, 2011, no shares of the Registrant’s common stock were issued and outstanding.* * The issuer became subject to the filing requirements of Sections 13 and 15(d) when its Form S-1 was declared effective by the SEC on May 11, 2011. STATE-INVESTORS BANK Form 10-Q Table of Contents PART I - FINANCIAL INFORMATION Page Item 1 - Financial Statements 1 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 29 Item 4 - Controls and Procedures 29 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 30 Item 1A - Risk Factors 30 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 - Defaults Upon Senior Securities 30 Item 4 - (Removed and Reserved) 30 Item 5 - Other Information 30 Item 6 - Exhibits 30 Signatures 31 ITEM 1. FINANCIAL STATEMENTS STATE-INVESTORS BANK BALANCE SHEETS (In thousands) March 31, December 31, (Unaudited) (Audited) ASSETS Cash – non-interest bearing $ $ Cash – interest bearing Federal funds sold Cash and cash equivalents Investment securities: Available for sale Held to maturity Loans, net Federal Home Loan Bank Stock Accrued interest receivable Premises and equipment, net Other real estate, net Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Liabilities: Deposits $ $ Advances from Federal Home Loan Bank Advance payments by borrowers for taxes and insurance Accrued interest payable 94 Other liabilities TOTAL LIABILITIES Commitments and contingencies Equity: Retained earnings-substantially restricted Accumulated other comprehensive income TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of the financial statements. 1 STATE-INVESTORS BANK STATEMENTS OF INCOME (In thousands) For the Three Months Ended March 31, (Unaudited) INTEREST INCOME: Interest and fees on loans $ $ Interest on investment securities 54 75 Other interest and dividends 2 5 TOTAL INTEREST INCOME INTEREST EXPENSE: Interest on deposits Interest on Federal Home Loan Bank advances TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES 30 45 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Net (loss) on sale of available-for-sale securities ) Service charges, fees and other 56 40 TOTAL NON-INTEREST INCOME 56 17 NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy expense Data processing Security 58 50 Deposit insurance premiums 79 57 Advertising 23 35 Other real estate owned expenses(income) - net (7
